Air. Justice Van Oesdel
delivered the opinion of the Court:
This appeal [by Franklin Shaw and John F. Palmer] is from a decree of the supreme court of the District of Columbia dismissing a bill for injunction to restrain Franklin K. Lane, the Secretary of the Interior of the United States, from approving and 'delivering certain mineral leases of property belonging to the Osage tribe of Indians in the State of Oklahoma, under authority of section 3 of the Act of Congress of June 2S, 1906 (34 Stat. at L. 539, chap. 3572).
It appears that pending appeal the leases had been approved and delivered. It is contended, therefore, that, since the sole purpose of the suit was to restrain the Secretary from approving the leases, and no action was taken by the court below to preserve the status quo pending appeal, there is only a moot question presented, and the appeal should accordingly be dismissed. The decree dismissing the bill could not be superseded and the status quo preserved except by an order of the court in accordance with equity rule No. 74, 226 U. S. 670, as follows: “When an appeal from a final decree, in an equity suit, granting *173or dissolving an injunction, is allowed by a justice or a judge who took part in 1he decision of the cause, he may, in his discretion, at the time of such allowance, make an order suspending, modifying, or restoring the injunction during the pendency of the appeal, upon such terms, as to bond or otherwise, as he may consider proper for the security of the rights of the opposite; party.” This is a rule applicable generally to the Federal courts of the country, specially authorized by act of Congress, and is binding upon the courts of the District of Columbia.
This is a clear case, where appellants applied to the court for a restraining order, which was denied, and no stay of proceedings was had pending appeal. The rule is without exception that, where appeal is taken from a decree dismissing a bill for injunction, and pending appeal the act sought to be restrained is done, the appeal will not operate as a stay of proceedings. “The general rule is null settled that an appeal from a decree granting, refusing, or dissolving an injunction, does not disturb its operative effect. Hovey v. McDonald, 109 U. S. 150, 161, 27 L. ed. 888, 891, 3 Sup. Ct. Rep. 136; Slaughterhouse Cases, 10 Wall. 273, 297, 19 L. ed. 915, 922; Leonard v. Ozark Land Co. 115 U. S. 465, 468, 29 L. ed. 445, 446, 6 Sup. Ct. Rep. 127. When an injunction has been dissolved, it cannot be revived except by a new exercise of judicial power, and no appeal by the dissatisfied party can of itself revive it. A fortiori, the mere prosecution of an appeal cannot operate as an injunction where none has been granted.” Knox County v. Harshman, 132 U. S. 14, 33 L. ed. 249, 10 Sup. Ct. Rep. 8.
But it is urged that, inasmuch as plaintiffs’ bill contains a prayer for general relief, the court has power to order the Secretary of the Interior to cancel the leases, whether they be found to be void or merely voidable for the excess or abuse of discretion in approving and delivering them. But such a decree would not be consistent with the object of the bill, and would be ineffectual, in that it would disturb the rights of the lessees who are not before the court. A suit to restrain an official from doing a particular thing cannot be revised on appeal into an action to compel the undoing of the act sought to be restrained. A mandatory decree cannot be passed upon a bill the sole object *174and prayer of whieli is for restraint. “The tilings sought to be prohibited have been done, and cannot be undone by any order of this court or the court below.” Cardoza v. Baird, 30 App. D. C. 86. A prayer for general relief is in aid of the specific grounds enumerated, and is limited to the objects of the bill. The bill having been dismissed, and no action taken to preserve the status of the case made by the bill pending appeal, this court is without jurisdiction to revive it and grant relief either general or special.
The appeal is dismissed without prejudice, with costs to the appellee. Dismissed.
An appeal to the Supreme Court of the United States was allowed on February 16, 1918.